                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


JAMES A. CAPLE                                                                 PLAINTIFF
ADC #127372

v.                              No: 1:19-cv-00003 JM-PSH


JOHNSON, et al.                                                              DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 12th day of February, 2019.



                                                   UNITED STATES DISTRICT JUDGE
